The opinion of the court was delivered by
Beasley, Chief Justice.
Judging from the brief of the counsel of the plaintiff in error, there appears to have been certain facts that were present on the trial of this case, which gave rise to a question of some interest and nicety in regard to the responsibilities of railroad companies for the negligence *184of the agents of the general government in the carriage of the mail. But, unfortunately, there was no exception taken that embraces the point, and it is impossible for this court either to consider or decide it. The motion to non-suit was rightly refused as the facts then stood, and the consequence is that the judgment should be affirmed.
For affirmance — The Chancellor, Chief Justice, Dalrimple, Depue, Dixon, Knapp, Reed, Scudder, "Woodhull, Clement, Dodd, Green, Lathrop, "Wales — 14.
For reversal — None.